Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 05/20/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-4, 6-9, and 11-14 are pending.
Allowable Subject Matter
Claims 1-4, 6-9, and 11-14 are allowed:
Exemplary independent claim 1 recites:
a computer implemented method comprising: 
receiving text from a user, 
detecting a link to an external source within the received text, 
wherein the external source is a website, selecting at least a portion of the received text for analysis, 
wherein the portion includes a predetermined number of words surrounding the link, 
determining one or more important keywords within the selected portion of the received text, 
accessing the link to obtain text from the external source, 

determining one or more important keywords within the selected portion of the obtained text, 
comparing the one or more important keywords within the selected portion of the received text with the one or more important keywords within the selected portion of the obtained text to generate a matching percentage for the one or more important keywords within the selected portion of the received text with the one or more important keywords within the selected portion of the obtained text, and 
providing an output depending upon the result of the comparison of the one or more important keywords within the selected portion of the received text with the one or more important keywords within the selected portion of the obtained text, wherein the output includes a warning to the user to check the link because the link is not a correct link based on a determination that the generated matching percentage is below a predetermined level, 2Docket No. P201706746US01 
wherein the warning prevents the user from at least one of posting and sending the text until the user verifies that the link is correct.
Independent claim 6 recites a data processing system comprising a processor arranged to perform the method of claim 1. Claim 11 recites A computer program product for controlling a data processing system comprising a processor, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the processor to cause the processor to perform the method of claim 1. 

However, prior arts of record, alone or in combination, do not teach or render obvious the combination of limitations set forth in exemplary claim 1 and thus similar limitations in independent claims 6 and 11. Therefore, claims 1-4, 6-9, and 11-14 are allowed.  
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        06/08/2021